Citation Nr: 0108095	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The appellant served in the Tennessee State Army National 
Guard from December 1976 to April 1992.  His only period of 
verified active service is a period of active duty for 
training (ADT) from February 25, 1977, to May 28, 1977.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in April 1999 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, for additional 
development.  Following its completion of the requested 
development, the RO continued its denial of the appellant's 
claim.  The case was returned to the Board in February 2001.


FINDING OF FACT

Acquired psychiatric disability was not present during the 
appellant's period of ADT and is not etiologically related to 
the period of ADT.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated 
while performing ADT.  38 U.S.C.A. §§ 101(22) & (24), 106, 
1131, (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the appellant's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing service connection for his 
claimed psychiatric disability and that he has been requested 
to provide information concerning potential sources of 
medical evidence pertaining to postservice treatment for the 
claimed disability.  He has not identified any medical 
evidence which could be obtained to support his claim.  In 
sum, the facts pertinent to this claim have been properly 
developed and there is no additional development to be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board deciding this claim without first affording the 
RO an opportunity to consider the claim in light of the VCAA. 

Factual Background

In a May 10, 1977, medical history report, the appellant 
noted that he had or had previously had nervous trouble; 
there is no elaboration on the appellant's nervous trouble.  
His psychiatric condition was noted to be normal on a May 
1977 medical examination report.

The appellant's psychiatric condition was noted to be normal 
on periodic medical examination reports dated in July 1981 
and November 1985.  According to Jackson Clinic Professional 
Association records from July 24 to 28, 1986, the appellant 
said that he and his supervisor had had a 
"misunderstanding" and his supervisor had told him to see a 
doctor.  It was noted that the appellant had previously seen 
a psychiatrist for a short time.  The diagnosis on July 28 
was rule out possible mental problems.  The appellant was 
hospitalized at Jackson-Madison County General Hospital from 
July 29 to August 1, 1986, because his boss felt that he had 
been acting strangely lately.  Psychological testing during 
hospitalization, on July 30, 1986, resulted in a diagnostic 
impression of schizotypal personality disorder, manifested by 
ideas of reference, social isolation, vague and 
circumstantial speech, social anxiety and suspiciousness.  It 
was noted that there was some suggestions of cognitive 
slippage, which might suggest the early stages of a 
schizophrenic process.  According to an August 1986 letter 
from Psychiatric Associates, which evaluated the appellant 
during hospitalization, the appellant denied any emotional or 
personality problem and said that he did not know why his 
boss had suggested obtaining a psychiatric evaluation.  The 
appellant indicated that he had seen a psychiatrist the 
previous year.  The appellant was started on Stelazine and 
advised on a course of psychotherapy.  The final hospital 
diagnosis was paranoid personality disorder.

According to a December 1988 letter from Psychiatric 
Associates, the appellant was again referred for evaluation 
because of inappropriate behavior at work and inappropriate 
functioning on the job.  It was felt that the appellant 
demonstrated evidence of a schizotypal personality disorder 
and that he periodically decompensated.  The appellant was 
noted to be receiving psychotherapy and drug therapy and to 
be unable to return to work for approximately three months.  

A May 1989 report from Psychiatric Associates reveals that 
the appellant had undergone very marked personality changes 
over a period of months in 1986, becoming more irritable and 
argumentative than in the past.  His work efficiency had 
diminished to the point that he was unable to get his job 
done and he created considerable confusion in the warehouse 
where he was employed.  It was noted that the appellant had 
very little awareness of the changes in his behavior.  The 
examiner felt that there was considerable paranoid ideation 
concerning the way the appellant was treated at work and that 
his attitude and paranoid ideas concerning his work situation 
appeared to represent a paranoid delusional system.  It was 
the examiner's impression that the appellant had paranoid 
schizophrenia, for which he was taking antipsychotic 
medication.  On periodic examination in September 1990, it 
was noted that the appellant had been treated by a 
psychiatrist since July 1986 and that there was no abnormal 
behavior during the examination.  

According to a Department of the Army fitness for duty 
evaluation in February 1992, the appellant had paranoid 
schizophrenia, chronic, moderate, manifested by deterioration 
over the last several years in the appellant's social and 
occupational functioning, behavioral changes to include 
irritability, odd interpersonal reactions and paranoia, 
disorganized thinking and behavior, and poor self-esteem.  It 
was opined that the disability began in 1986 and was not 
incurred in or aggravated in the line of duty.  The appellant 
was found to be unfit for military duty.  It was recommended 
that he be retired from the reserves.

April 1991 to July 1995 treatment records from Jackson Clinic 
Professional Association reveal continued psychiatric 
problems.  Chronic schizotypal personality disorder was the 
diagnosis throughout these records, for which the appellant 
was taking medication.  

July 1995 to February 1999 private records, including from 
Pathways and West Tennessee Behavioral Center, reveal that 
the diagnosis on psychiatric evaluation in August 1995 was 
uncertain; the examiner indicated that the appellant might 
have a mild undifferentiated schizophrenia.  It was noted 
that the appellant was on medication and that his condition 
might be in remission.  The diagnoses in September 1995 were 
psychotic disorder, not otherwise specified, by history, rule 
out schizophrenia; organic delusional disorder; and major 
depression with psychotic features.  The assessment in 
October 1996 was stable, major depression with psychotic 
features vs. schizophrenia.  The diagnoses in May and August 
1997 was the same as in September 1995.  The diagnosis on 
several reports from October 1997 to November 1998 was 
schizoaffective disorder.  

According to a March 1999 evaluation report from 
Psychological Services, the appellant had a schizoaffective 
disorder, depressive type.

The appellant testified at his personal hearing before the 
undersigned sitting at the RO in March 1999 that he had 
periods of active duty for two weeks each summer from 1978 to 
1985; that his schizophrenia symptomatology began in 1985 
with nervousness, restlessness and an inability to think; and 
that his schizophrenia is due to the stresses of his military 
environment.

Analysis

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated while performing 
ADT.  38 U.S.C.A. §§ 101(22) & (24), 106, 1131 (West 1991 and 
Supp. 2000).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

The appellant has contended that he initially developed 
symptoms of "nervousness" in 1985 and was treated in 1986 
and that his psychiatric disability is the result of his 
military service.

The medical evidence for the appellant's period of ADT in 
1977 and for years thereafter is negative for any finding or 
diagnosis of any psychiatric disorder, and there is no 
indication in the later medical evidence of record that the 
appellant's psychiatric disability is etiologically related 
to the his period of ADT in 1977.  In fact the appellant has 
not alleged that his psychiatric disability originated or 
increased in severity during or as a result of the period of 
ADT in 1977.  

The record does contain medical evidence of psychiatric 
problems in 1986 and subsequently.  In addition, the fitness 
for duty evaluation in 1992 disclosed that the appellant was 
unfit for duty due to paranoid schizophrenia which it was 
believed began in 1986.  However, the appellant had no period 
of verified active duty for training after 1977 and the 
fitness for duty evaluation resulted in the conclusion that 
the appellant's psychiatric disability was not incurred or 
aggravated in the line of duty.  Therefore, service 
connection is not warranted for psychiatric disability.


ORDER

Entitlement to service connection for psychiatric disability 
is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

